                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        KNOXVILLE
  Case #: 3:17-cv-504                                            Date: August 7, 2019

                            John Doe        vs.        Mark Gwyn

  PROCEEDINGS: Motion Hearing re [R.36] & [R.38].   Arguments heard. Ruling taken under
  advisement. Order to follow.

     HONORABLE LEON JORDAN, UNITED STATES DISTRICT JUDGE PRESIDING

  Jason Huffaker                                                 Rebekah Lockwood
  Deputy Clerk                                                   Court Reporter

  William S. Lockett, Jr.                                        Stephanie Bergmeyer
  Attorney for Plaintiff                                         Attorney for Defendant




  1:32 – 2:18




Case 3:17-cv-00504-TWP-HBG Document 55 Filed 08/07/19 Page 1 of 1 PageID #: 1250
